
	
		II
		110th CONGRESS
		2d Session
		S. 3386
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Bond (for himself,
			 Mr. Hatch, Mr.
			 Chambliss, Mr. Warner, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Select Committee on
			 Intelligence
		
		A BILL
		To prohibit the use of certain interrogation techniques
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Limitations on Interrogation
			 Techniques Act of 2008.
		2.Prohibition on
			 the use of certain interrogation techniques
			(a)In
			 generalNo individual in the
			 custody or under the effective control of personnel of an element of the
			 intelligence community or instrumentality of an element of the intelligence
			 community, regardless of nationality or physical location of the individual or
			 personnel, shall be subject to the following interrogation techniques—
				(1)forcing the
			 individual to be naked, perform sexual acts, or pose in a sexual manner;
				(2)placing hoods or
			 sacks over the head of the individual or using duct tape over the individual's
			 eyes;
				(3)applying
			 beatings, electric shock, burns, or similar forms of physical pain;
				(4)using the
			 technique known as waterboarding;
				(5)using military
			 working dogs;
				(6)inducing
			 hypothermia or heat injury;
				(7)conducting mock
			 executions; or
				(8)depriving the
			 individual of adequate food, water or medical care.
				(b)DefinitionsIn
			 this section:
				(1)InstrumentalityThe
			 term instrumentality, with respect to an element of the
			 intelligence community, means a contractor or subcontractor at any tier of the
			 element of the intelligence community.
				(2)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
				
